Citation Nr: 0635687	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  00-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  He died in May 1999.  The appellant is the veteran's 
surviving spouse.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 1999 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The appellant's VA Form 21-534 filed in May 1999 included a 
claim for accrued benefits.  The record does not suggest that 
the RO has considered the merits of an accrued benefits 
claim.  Therefore, this matter is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as metastatic small cell lung carcinoma.  It also lists 
hepatic failure secondary to metastatic small cell lung 
carcinoma.

2.  Metastatic small cell lung carcinoma and hepatic failure 
were not present in service, are not presumptively related to 
service, and are not shown to be etiologically related to 
service.

3.  There is no evidence of record to establish that the 
veteran was exposed to mustard or tear gas during service.  

4.  Appellant's claim for service connection for the cause of 
the veteran's death on the basis that cigarette use resulted 
in the development of metastatic small cell lung carcinoma is 
precluded by law.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2006).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b) 
(2006).  A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2006).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be granted 
for a disability diagnosed after discharge when all the 
evidence establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2006).  

Service connection may also be established on a presumptive 
basis if the veteran develops certain chronic diseases, to 
include malignant tumors (such as in the lungs), to a degree 
of disability of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, and 
1112; 38 C.F.R. § 3.309(a) (2006).  
Under the governing regulation pertaining to exposure to 
mustard gas, presumptive service connection is warranted if 
the veteran experienced: (1) full body exposure, (2) to the 
specified vesicant agent, (3) during active military service, 
and (4) subsequently developed certain specified conditions.  
38 C.F.R. § 3.316 (2006).  Lung cancer (except mesothelioma) 
is among the conditions that are associated with full body 
exposure to sulfur mustard.  See 38 C.F.R. § 3.316(a)(1) 
(2006).  

The appellant contends that the veteran's cigarette smoking, 
which began in service, and his exposure to mustard and tear 
gas in 1943 while stationed at Camp Livingston, Louisiana, 
all contributed to the development of small cell lung 
carcinoma.  See May 2000 VA Form 9; April 2001 and August 
2002 hearing transcripts; June 2004 statement in support of 
claim; see also veteran's September 1997 statement in support 
of claim.  She also contends that the effects of smoking and 
exposure to these gases are only now being related to small 
cell carcinoma.  Appellant also acknowledges that she cannot 
produce medical records and field or chamber tests, and that 
all she can provide is her husband's written testimony 
regarding the events during World War II.  See May 2000 VA 
Form 9.  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300 (2006).  Appellant's claim was filed in May 1999.  
Therefore, even if the veteran's lung cancer was attributed 
to his in-service tobacco use, service connection for the 
cause of the veteran's death on this basis is precluded by 
law.  

The evidence does not support granting service connection for 
the cause of the veteran's death.  The veteran died in May 
1999 at the age of 77, more than five decades after his 
discharge from active duty.  As indicated in the Death 
Certificate, the immediate cause of death was metastatic 
small cell lung carcinoma, with an approximate interval of 
one month between onset and death.  The Death Certificate 
also noted that the veteran suffered from hepatic failure 
secondary to the lung cancer.  Prior to his death, the 
veteran had been denied service connection for chronic 
obstructive pulmonary disease (COPD) (claimed as emphysema 
and asthma) as a result of exposure to mustard gas on the 
basis that there was no evidence of such exposure.  See 
September 1998 rating decision.  

The veteran's available service medical records do not show 
that he developed metastatic small cell lung carcinoma or 
hepatic failure during active service.  Post-service medical 
records reveal extensive problems related to severe 
obstructive lung disease, most often related to the veteran's 
cigarette use and his exposure to marble dust.  See e.g., 
records from Dr. Hassell dated February 1989, November 1993; 
see also July 1998 letter from Dr. Hassell.  There is no 
competent evidence showing that any malignant tumor, to 
include metastatic small cell lung carcinoma, became manifest 
to a compensable degree within one year following discharge, 
as the earliest evidence that the veteran suffered from lung 
cancer is an April 1999 consultation with Dr. McCormack at 
Fort Sanders Parkwest Medical Center.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  The evidence of record also 
fails to establish an etiological relationship between lung 
cancer and active service.  

With respect to appellant's contention that the veteran was 
exposed to mustard and tear gases during service, the 
evidence of record is against this claim.  As an initial 
matter, there is no evidence of record other than the 
veteran's September 1997 statement in support of claim that 
he was exposed to tear gas.  In addition, there is no medical 
evidence establishing that the veteran's metastatic small 
cell lung carcinoma is the result of any such exposure.  

As for the claimed exposure to mustard gas, the RO made 
several inquiries regarding whether the veteran's name 
appears on any list of veterans who had been exposed to 
mustard gas, but received negative responses.  See August 
1998 VA Form 119; July 2001 email correspondence.  The RO 
also requested records of exposure to mustard gas/lewisite 
from the National Personnel Records Center (NPRC); a June 
2004 response from the NPRC indicates that the record is fire 
related, but that there was no evidence of exposure to 
chemical agents available in alternate record sources.  
Furthermore, a May 2004 response from the Defense Manpower 
Data Center (DMDC) at the Department of Defense indicated 
that the veteran's name was not located on the database 
maintained by the DMDC of persons who might have been exposed 
to mustard gas and lewisite during testing programs, 
production, storage or transportation during World War II.  
The DMDC also reported that extensive research of mustard gas 
testing revealed that tests were conducted at various 
locations during the war, but there was no record of such 
testing at Camp Livingston.  In addition, the DMDC noted that 
many veterans believe they participated in mustard gas 
testing when they actually participated in routine chemical 
warfare defense training.  Since it was considered part of 
routine military training, no documentation on this training 
was maintained.  In the absence of evidence that the veteran 
was exposed to mustard gas during service, service connection 
on both a presumptive basis and by proof of direct causation 
is not warranted.  See 38 C.F.R. § 3.316; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994) (holding that even where the 
criteria for service connection under the provisions of 38 
C.F.R. § 3.316 are not met, a veteran is not precluded from 
establishing entitlement to service connection by proof of 
direct causation). 

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Appellant's appeal originates from a June 1999 rating 
decision that, in pertinent part, denied service connection 
for the cause of the veteran's death.  It is acknowledged 
that she was not provided with section 5103(a) notice 
concerning the evaluation of her claim until after the 
issuance of the rating decision that is the subject of this 
appeal.  The claim, however, was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000; and was also remanded in order to effect 
compliance with the duties to notify and assist.  

Pursuant to the August 2003 remand, the appellant was advised 
of the necessary evidence to substantiate her claim; that the 
RO would assist her in obtaining additional information and 
evidence; of the responsibilities on both her part and VA's 
in developing the claim; and of the need to provide any 
evidence in her possession that pertains to the claim.  See 
May 2004 letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  The appellant was 
also provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a June 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been associated with the claims file.  The RO also 
correctly developed the claim regarding the veteran's alleged 
exposure to mustard gas as instructed in the Board's August 
2003 remand.  Although the Board instructed the RO to request 
information from both the DMDC and the U.S. Army Chemical and 
Biological Defense Agency (USACBDA), only a request to the 
DMDC was made.  Despite this fact, the Board has determined 
that there has been no prejudice to appellant, since a review 
of the development procedures found in the Veterans' Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
3, Chapter 5, Subchapter II, §5.18 (2003) indicates that 
requests to the USACBDA were appropriate only if an Army 
veteran served after the 1950s.  If a veteran served prior to 
the 1950s, as in the instant case, a request to the NPRC was 
appropriate.  The RO made this request.  See M21-1, Part 3, 
Chapter 5, Subchapter II, §5.18 (e) (1)-(4) (2003).  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


